UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended November 30, 2013 o Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 000-54577 Laredo Resources Corp. (Exact name of registrant as specified in its charter) NV 90-0822497 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 300 Jameson House, 838 West Hastings Street, Vancouver, B.C., Canada V6C 0A6 (Address of principal executive offices) (604) 669-9000 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 daysx Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yesx No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesx No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 178,500,000 as of January 11, 2013. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 6 Item 4: Controls and Procedures 7 PART II - OTHER INFORMATION Item 1: Legal Proceedings 8 Item 1A: Risk Factors 8 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 8 Item 3: Defaults Upon Senior Securities 8 Item 4: Mine Safety Disclosures 8 Item 5: Other Information 8 Item 6: Exhibits 9 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our financial statements included in this Form 10-Q are as follows: F-2 Balance Sheets as of November 30, 2013 (unaudited) and August 31, 2013; F-3 Statements of Operations for the three months ended November 30, 2013 and 2012 and period from Inception (August 17, 2010) to November 30, 2013 (unaudited); F-4 Statements of Cash Flows for the three months ended November 30, 2013 and 2012 and period from Inception (August 17, 2010) to November 30, 2013 (unaudited); F-5
